                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 3-25-20


DARRYL GRAY, individually and on behalf
of all others similarly situated,

                           Plaintiff,
                                                              No. 20-CV-2414 (RA)
                      v.
                                                                      ORDER
ALPHA AND OMEGA SEMICONDUCTOR
LIMITED, MIKE F. CHANG, AND YIFAN
LIANG,

                           Defendants.


RONNIE ABRAMS, United States District Judge:

       On March 19, 2020, Plaintiff Darryl Gray filed a class action lawsuit on behalf of a class

of investors who purchased or otherwise acquired stock in Alpha and Omega Semiconductor

Limited between August 7, 2019 and February 5, 2020. The complaint alleges violations of

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (“1934 Act”).

       Section 78u-4(a)(3)(A) of the Private Securities Litigation Reform Act (“PSLRA”), 15

U.S.C. § 78u-4(a)(3)(A), requires that:

       Not later than 20 days after the date on which the complaint is filed, the plaintiff or
       plaintiffs shall cause to be published, in a widely circulated national business-oriented
       publication or wire service, a notice advising members of the purported plaintiff class --

               (I) of the pendency of the action, the claims asserted therein, and the purported
               class period; and

               (II) that, not later than 60 days after the date on which the notice is published, any
               member of the purported class may move the court to serve as lead plaintiff of the
               purported class.

15 U.S.C. § 78u-4(a)(3)(A)(i). The PSLRA also requires that not later than 90 days after the date

on which notice is published, the Court shall consider any motion made by a purported class
member in response to the notice, and shall appoint as lead plaintiff the member or members of

the purported plaintiff class that the Court determines to be most capable of adequately

representing the interests of the class members. See id. § 78u-4(a)(3)(B)(i). In the event that

more than one action on behalf of a class asserting substantially the same claim or claims has

been filed, and any party has sought to consolidate those actions for pretrial purposes or for trial,

the Court shall not appoint a lead plaintiff until after a decision on the motion to consolidate is

rendered. See id. § 78u-4(a)(3)(B)(ii).

         Members of the purported class therefore have until 60 days from Plaintiff’s filing of the

required notice to move the Court to serve as lead plaintiffs. Opposition to any motion for

appointment of lead plaintiff shall be served and filed by June 17, 2020. Accordingly, it is

hereby ORDERED that a conference shall be held on July 1, 2020 at 12:00 p.m. in Courtroom

1506 of the United States Courthouse, 40 Foley Square, New York, New York 10007 to consider

any motions for appointment of lead plaintiff and lead counsel and for consolidation. If any of

these dates are untenable in light of the COVID-19 crisis, the parties shall jointly seek an

adjournment.

         IT IS FURTHER ORDERED that the named plaintiff shall promptly serve a copy of this

Order on each of the Defendants.



SO ORDERED.

Dated:          March 25, 2020
                New York, New York

                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge
